SENTENCIA
El Hon. Luis Oliver Canabal, Alcalde del Municipio de Lares, presentó el 1ro de agosto de 2003 ante la Unidad de Radicaciones de la Comisión Estatal de Elecciones (C.E.E.) la candidatura para su reelección como alcalde por el Par-tido Popular Democrático (P.P.D.). No se presentó ante la C.E.E. ningún estado de situación revisado por un conta-dor público autorizado ni copia certificada del Informe Fi-nanciero sometido ante la Oficina de Ética Gubernamental (O.E.G.), correspondiente al 2002. No había en el expe-diente ante la C.E.E. ningún documento que informara so-bre la situación financiera del señor Oliver Canabal. Este último presentó en la Oficina de Radicaciones del P.P.D., antes del 1ro de agosto de 2003, una declaración jurada que contenía información sobre su situación financiera.
El Presidente de la C.E.E. emitió una resolución el 10 de octubre de 2003 —la cual se notificó a las partes ese mismo día— en vista de que los tres Comisionados Electo-*388rales no estaban unánimemente de acuerdo sobre cómo resolver la disputa. Determinó que por no cumplir con los requisitos de ley, no se podía certificar al Hon. Luis Oliver Canabal como candidato al cargo de Alcalde por el Munici-pio de Lares y que el P.P.D. podía someter un candidato sustituto para ese cargo, siempre y cuando no fuera la misma persona.
El 20 de octubre de 2003 el Hon. Luis Oliver Canabal presentó ante el Tribunal Primera Instancia, Sala Superior de San Juan, un recurso para revisar la resolución que emitió el Presidente de la C.E.E. El P.P.D. hizo lo propio ese mismo día. Después de presentados todos los alegatos de las partes, el foro primario emitió una sentencia para revocar la Resolución de 10 de octubre de 2003. Resolvió que procedía certificar al Hon. Luis Oliver Canabal como aspirante al cargo de Alcalde del Municipio de Lares por el P.P.D. Entendió que el aspirante sometió a la Oficina de Radicaciones de Candidaturas del P.P.D. un estado finan-ciero bajo juramento que contiene sustancial y esencial-mente la misma información que surge del Informe Finan-ciero de 2002 que presentó el aspirante ante la O.E.G. el 8 de agosto de 2003 a las 4:09 de la tarde.
Inconforme con lo resuelto por el Tribunal de Primera Instancia, el Comisionado Electoral del Partido Nuevo Pro-gresista recurrió mediante certiorari ante el Tribunal de Apelaciones el 26 de noviembre de 2003. La C.E.E. también recurrió al Tribunal de Apelaciones para solicitar la revisión de la Sentencia que dictó el Tribunal de Primera Instancia. Pendientes ante el foro intermedio apelativo los recursos antes indicados, las partes recurridas ante el Tribunal de Apelaciones presentaron ante esta Curia un re-curso de certificación. Expedimos el auto de certificación solicitado.

Se confirma la Sentencia que emitió el Tribunal de Pri-mera Instancia.

Lo acordó el Tribunal y certifica la Secretaria del Tribu*389nal Supremo. El Juez Asociado Señor Hernández Denton emitió una opinión concurrente, a la cual se unieron la Juéza Presidenta Señora Naveira Merly y el Juez Asociado Señor Fuster Berlingeri. El Juez Asociado Señor Rivera Pérez emitió una opinión concurrente, a la cual se unieron los Jueces Asociados Señor Rebollo López y Señor Corrada Del Río. La Jueza Asociada Señora Fiol Matta se inhibió.
(.Fdo.) Patricia Otón Olivieri

Secretaria del Tribunal Supremo

— O —